Citation Nr: 1001514	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-24 837	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a psychiatric 
disorder, including posttraumatic stress disorder (PTSD), 
depression, anxiety, and nightmares. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  In a May 
2006 decision, the RO denied the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus.  
And in a more recent February 2008 decision, the RO also 
denied his claim for service connection for a psychiatric 
disorder - including PTSD, depression, anxiety, and 
nightmares.

In September 2009, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, also commonly referred to as 
a Travel Board hearing.  At the outset of the hearing, the 
Veteran withdrew his claim for service connection for 
tinnitus, so that claim is no longer at issue in this appeal.  
See 38 C.F.R. § 20.204 (2009).

The Board is remanding the claim for service connection for a 
psychiatric disorder, inclusive of PTSD, depression, anxiety, 
and nightmares, to the RO via the Appeals Management Center 
(AMC) for further development and consideration.  Whereas the 
Board is going ahead and adjudicating the claim for hearing 
loss.

FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability 
according to VA standards.

CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service, and sensorineural hearing loss may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is granted.  Id. at 486.  

The Veteran was provided notice of the VCAA with respect to 
his claim in a letter dated in February 2006.  The letter 
indicated the types of information and evidence necessary to 
substantiate a claim for service connection for hearing loss 
and explained the division of responsibility between him and 
VA in obtaining this supporting evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.

It further deserves mentioning that that February 2006 letter 
was issued prior to the initial adjudication of his claim by 
the RO in May 2006, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).

The Veteran has not received notice concerning the downstream 
disability rating and effective date elements of his claim.  
See Dingess, supra.  Since, however, the Board will conclude 
below that the preponderance of the evidence is against his 
underlying claim for service connection, any questions as to 
the appropriate downstream disability rating and/or effective 
date to be assigned are resultantly rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. 
Supreme Court made clear that reviewing Courts are precluded 
from applying a mandatory presumption of prejudice regarding 
the provision, or lack thereof, of VCAA notice.  Instead, 
the reviewing Court should look to whether the lack of notice 
was outcome determinative.  Furthermore, the appellant, not 
VA, has the burden of showing why a VCAA notice error is 
outcome determinative, i.e., unduly prejudicial.  Thus, 
absent this pleading or showing, the duty to notify has been 
satisfied in this case.  38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant VA treatment 
records that he and his representative identified.  
Unfortunately, his service treatment records (STRs) are 
unavailable, except for the report of his military separation 
examination, as they apparently were destroyed by a 1973 fire 
while in the government's possession.  However, the RO made 
all necessary attempts to obtain these missing records from 
the National Personnel Records Center (NPRC), which is a 
military records repository, as well as from the Veteran 
personally.  See Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a Veteran in 
developing facts pertaining to his claim in a case in which 
service treatment records are presumed destroyed includes the 
obligation to search for alternative medical records).



As will be further explained, however, more pertinent to the 
disposition of this appeal is the fact that the Veteran has 
not established that he has sufficient hearing loss in either 
ear, meaning currently or when filing this claim, to be 
considered an actual disability according to the threshold 
minimum requirements of 38 C.F.R. § 3.385.  So this, alone, 
is sufficient reason to deny his claim for hearing loss, 
irrespective of his missing STRs because those records, even 
if available for consideration, could not possibly address 
this determinative issue seeing as though his military 
service ended many years ago in October 1969.  That is to 
say, his missing STRs, alone, do not obviate the need for him 
to also have this supporting evidence of a current hearing 
loss disability according to the requirements of 38 C.F.R. 
§ 3.385, just as it would not obviate the need for him to 
have probative medical nexus evidence linking this disability 
to his military service.  See Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  In other words, missing STRs do not lower the 
threshold for an allowance of a claim.  There is no reverse 
presumption for granting a claim.  The legal standard for 
proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 
12 Vet. App. 188, 194-95 (1999).  And, unfortunately, the 
record does not contain the required supporting medical 
evidence in this particular instance.

Moreover, the Veteran already has had his hearing tested in 
January/February 2006 in the outpatient audio clinic at the 
West Los Angeles VA Medical Center (VAMC), albeit not 
specifically for VA compensation purposes.  And the results 
of that testing indicated his hearing was essentially within 
normal limits (WNL) bilaterally (AU), meaning in both ears.  
So a VA compensation examination is not needed to make this 
necessary determination since the report of that hearing test 
in the outpatient clinic provides all needed information.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 38 C.F.R. 
§§ 3.327, 4.2.  Accordingly, no further action is necessary 
to meet the requirements of the VCAA or Court.



II.  Service Connection for Bilateral Hearing Loss

The Veteran claims that he developed hearing loss in both 
ears as a result of acoustic trauma in service during rocket 
and mortar attacks.  But since there is no evidence that he 
even has a current hearing loss disability, much less related 
to his military service, the Board has no choice but to deny 
his claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus (i.e., link) between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, such as organic disease of the 
nervous system, including sensorineural hearing loss, will be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

With regards to the first element of a current disability due 
to hearing loss, impaired hearing for VA purposes will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  So 
while a Veteran may have some loss of hearing, he must have a 
certain level of hearing loss for it to be considered a 
"disability" for VA compensation purposes.



In this case, as mentioned, the Veteran's service treatment 
records, except for the report of his October 1969 military 
separation examination, are unavailable.  So the Board has a 
heightened duty to consider the applicability of the 
benefit of the doubt rule, to assist him in developing the 
claim, and to explain the reasons and bases for this 
decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, as 
also already explained, although there is a heightened 
obligation to more fully explain the reasons and bases for 
this decision, this does not obviate the need for the Veteran 
to have medical evidence of a current hearing loss disability 
according to VA standards, 38 C.F.R. § 3.385, as well as 
probative medical nexus evidence etiologically linking this 
current hearing loss disability (even if shown to have it) to 
his military service.  See again Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406 and 
O'Hare, 1 Vet. App. at 367).  That is to say, there is no 
reverse presumption for granting the claim.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 
389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 
194-95 (1999).

The Veteran need not have had a hearing loss disability 
during service according to the requirements of 38 C.F.R. 
§ 3.385, including when examined in anticipation of 
discharge.  See Hensley v. Brown, 5 Vet. App. 155 (1993); 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  But he must 
now satisfy these requirements or at least have when filing 
his current claim.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of the application, not for a 
past disability).  See, too, McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (further clarifying that the requirement 
of a current disability is satisfied when the claimant has 
the disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim 
and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of 
the claim).



Here, though, although the Board has carefully considered the 
benefit-of-the-doubt rule in light of the Veteran's missing 
service treatment records, the medical evidence in this case 
fails to show that he has a current hearing loss disability 
according to the threshold minimum requirements of 38 C.F.R. 
§ 3.385.  Neither the report of his October 1969 military 
separation examination nor more recent January 2006 VA 
audiological evaluation shows he has sufficient hearing loss 
to be considered an actual disability by VA standards, 
keeping in mind that only the report of his more recent 
January 2006 VA examination is really relevant to making this 
most important and fundamental determination regarding the 
current (as opposed to past) status of his hearing acuity.

That said, the October 1969 separation examination report 
reflects that the Veteran had normal hearing in both ears.  
Audiometric testing revealed, in the right ear, 
a 5-decibel loss at the 500, 1000, 3000, and 4000 Hz levels, 
and a10-decibel loss at the 2000 Hz level.  Testing in the 
left ear revealed a 10-decibel loss at the 500, 1000, and 
2000 Hz levels, a 5-decibel loss at the 3000 Hz level, and a 
15-decibel loss at the 4000 Hz level.  These findings not 
only fail to show a hearing loss disability according to VA 
standards, 38 C.F.R. § 3.385, but also show no apparent 
hearing loss even of a lesser level.  See Hensley v. Brown, 5 
Vet. App. 155 (1993) (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 
(1988), and indicating the threshold for normal hearing is 
from zero to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.)  In short, the 
audiometric testing at the time of the Veteran's separation 
examination provides evidence against his claim.  See Struck 
v. Brown, 9 Vet. App. 145 (1996).

But even more fatal to the Veteran's claim is the fact that 
no evidence indicates that he currently has a hearing loss 
disability according to VA standards.  When his hearing was 
evaluated by VA in January 2006, the audiologist concluded 
that hearing thresholds for both ears were within normal 
limits.  Indeed, the Veteran even denied having any hearing 
loss when asked by the examining audiologist.  


Consequently, since there is no medical evidence of a current 
hearing loss disability according to the exacting standards 
of § 3.385, the Veteran's claim must be denied.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that in 
the absence of proof of the presently claimed disability, 
there can be no valid claim).

While the Veteran may well believe that he has a hearing loss 
disability related to his military service, as a layman 
without any medical training or expertise he is not qualified 
to make this important determination.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons generally are not 
competent to render medical opinions on diagnosis and 
etiology of claimed disorders).  While it is true that he is 
competent, even as a layman, to for example proclaim having 
had difficulty hearing ever since his military service, even 
if true this does not in turn mean he has sufficient hearing 
loss (either currently or when filing his claim) to satisfy 
the threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual disability according to VA standards.  
The severity of his hearing loss, as determined by the 
standards of this regulation, is a medical not lay 
determination.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. 
Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) ((distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See, too, 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence)..



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal of this claim is denied. 


ORDER

The claim for service connection for bilateral hearing loss 
is denied.


REMAND

The Veteran claims that he developed a psychiatric disorder, 
including PTSD, depression, anxiety, and nightmares, as a 
result of several traumatic incidents ("stressors") he 
experienced while serving in Vietnam.  But this claim needs 
to be further developed, including regarding these purported 
events, before being decided.

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2009).

The record shows the Veteran has been diagnosed with PTSD by 
several mental health care professionals at VA.  This 
diagnosis was based on his statements that his unit came 
under numerous rocket and mortar attacks (i.e., "ambushes") 
while traveling up and down rivers in small boats to drop off 
ammunition to combat units.

Since the Veteran has this requisite DSM-IV diagnosis of 
PTSD, and the required linkage of this diagnosis to his 
military service - in particular, to the incidents in 
Vietnam mentioned, resolution of this appeal turns on whether 
there also is credible supporting evidence that these claimed 
stressors actually occurred.

Regarding the need to have proof these events in question 
occurred, if the evidence establishes the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).

Here, though, no competent evidence shows the Veteran ever 
engaged in combat with an enemy force.  Although he was 
stationed in Vietnam, his DD Form 214 does not show he was 
awarded the Combat Infantryman Badge or similar citation, the 
Purple Heart Medal, or any other award associated with valor 
or heroism shown while engaged with an enemy force.  This 
document also lists his military occupational specialty (MOS) 
as kitchen supervisor or cook.  VA's General Counsel has 
explained that the ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b) and 
the implementing regulation 38 C.F.R. § 3.304(d) and (f)(2), 
requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of sections 1154(b) and 
3.304(d) and (f)(2) must be resolved on a case-by-case basis.  
See VAOPGCPREC 12-99 (October 18, 1999).

So, under these circumstances presented, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the Veteran's statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

However, none of the Veteran's claimed stressors has been 
independently verified.  Indeed, the RO correctly explained 
in its decision denying this claim that no attempt had been 
made to verify the claimed stressors involving enemy attacks 
while delivering ammunition to combat units because he had 
not provided specific dates in order to conduct a meaningful 
search.  See Fossie v. West, 12 Vet. App. 1, 6-7 (1998) 
(holding there was no duty to assist where the Veteran's 
statements concerning in-service stressors were too vague to 
refer to the U.S. Army and Joint Services Records Research 
Center (JSRRC)).

During his recent September 2009 hearing, however, the 
Veteran provided more specific information concerning his 
claimed stressors, including approximate dates that are 
sufficient to conduct a meaningful search for corroborating 
evidence and stressor verification.  He testified that many 
of the enemy attacks occurred after he was relocated from Da 
Nang to Vung Tao, approximately 30 miles south of Saigon, on 
the Meking Delta.  He also indicated the worst attacks 
occurred between August and October 1969.  He added that 
these attacks had resulted in numerous casualties, and that 
his unit would often transport wounded and dead soldiers to 
other infantry camps along the river.  

Since the Veteran has now given an approximate date and 
location of these attacks, there must be an attempt to 
independently verify the occurrence of these claimed events 
through the JSRRC.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c).  In doing so, the RO/AMC is reminded that 
requiring corroboration of every detail, including the 
Veteran's personal participation, defines "corroboration" 
far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The records need only imply his participation (e.g., to not 
controvert his assertion that he was present when the events 
the records establish that his unit experienced occurred).  
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).



In the event that any claimed stressor is verified, the 
remaining question of whether the Veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD, or any other psychiatric disorder, is a medical 
question that must answered by qualified medical personnel.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  Therefore, if 
an alleged stressor is verified, the Veteran should be 
provided a VA psychiatric examination to determine whether he 
has a consequent psychiatric disorder, including PTSD.  See 
38 U.S.C.A. § 5103A(d)(1)(2).

Accordingly, this claim is hereby REMANDED for the following 
additional development and consideration:

1.  Give the Veteran another opportunity 
to submit a comprehensive statement 
containing as much detail and information 
as possible regarding his alleged in-
service stressors.  Like during his 
recent September 2009 hearing, he must 
provide specific details, such as the 
dates, locations, descriptions, and 
identifying information concerning these 
claimed events, as well as information 
concerning any witnesses and/or those 
wounded or killed in the attacks, 
including their names, ranks, units of 
assignments, or any other identifying 
details.  The Veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible.

2.  Undertake any necessary action to 
attempt to verify the occurrence of the 
Veteran's alleged in-service stressor(s).  
Forward to the JSRRC or other appropriate 
entity all supporting evidence (to 
include any additional evidence the 
Veteran submits).  If JSRRC's research of 
available records for corroborating 
evidence leads to negative results, 
notify the Veteran and his representative 
of this and give them an opportunity to 
respond.  Also follow up on any 
additional action suggested by the JSRRC.

3.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, prepare a report detailing the 
occurrence of any specific in-service 
stressors deemed established by the 
record.  This report is then to be added 
to the Veteran's claims file.  If the 
occurrence of no claimed in-service 
stressor(s) is/are verified, then so 
state in the report.

4.  If, and only if, at least one 
stressor is confirmed, schedule the 
Veteran for a VA psychiatric examination.  
The claims file, a copy of this remand, 
and a list of the in-service stressor(s) 
found to be corroborated by the evidence 
must be provided to the examiner for 
review.  The examiner is asked determine 
whether the Veteran has PTSD according to 
the DSM-IV criteria and, if so, whether 
it is a consequence of any in-service 
stressor(s) found to be established by 
the record.  The examiner should be 
instructed that only the verified events 
listed may be considered as valid 
stressors.  The examiner should utilize 
DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
conditions.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.  

If in addition a psychiatric disorder 
other than PTSD is diagnosed, the 
examiner also should indicate whether 
this additional condition is at least as 
likely as not (50 percent probability or 
greater) related to the Veteran's 
military service, including to any 
stressor that has been independently 
verified as having occurred.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

5.  Then readjudicate the claim for 
service connection for an acquired 
psychiatric disorder - inclusive of 
PTSD, depression, and anxiety in light of 
the additional evidence.  If this claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to submit additional evidence 
and/or argument in response before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


